Case 1:18-cv-00495-WES-PAS Document 25 Filed 08/01/19 Page 1 of 3 PageID #: 644



                              UNITED STATES DISTRICT COURT
                                DISTRICT OF RHODE ISLAND


 HENRY SALAZAR,

                Plaintiff,

 v.                                                    C.A. No. 1:18-cv-00495-WES-PAS

 SELENE FINANCE, LP; U.S. BANK
 NATIONAL ASSOCIATION AS LEGAL TITLE
 TRUSTEE FOR BCAT 2016-18TT; and PEDRO
 TAVERAS,

                Defendants.


 DEFENDANTS SELENE FINANCE LP AND U.S. BANK, AS TRUSTEE’S OBJECTION
      TO PLAINITFF’S MOTION FOR EXTENSION OF TIME TO AMEND

        Defendants Selene Finance LP and U.S. Bank National Association as Legal Title

 Trustee for BCAT 2016-18TT (“Defendants”) object to and oppose Plaintiff, Henry Salazar’s

 (“Plaintiff”) Motion for Extension of Time filed for purpose of further extending the time in

 which Plaintiff can file an Amended Complaint.

        By July 8, 2019 Text Order, this Court denied Defendants’ Motion to Dismiss without

 prejudice while at the same time granting Plaintiff’s Motion for Leave to File (ECF 16) and

 ordering that Plaintiff file the amended complaint within 2 weeks, or by July 22. Plaintiff’s

 Memorandum of Law in support of Motion to Allow Supplemental Memorandum demonstrates

 that Plaintiff requested leave of Court “to file an amended complaint alleging the same defects as

 in Thompson relating to the issue of the notice of the limitations on the right to reinstate.” (ECF

 16-1 at p. 3.) Defendants have requested reconsideration of the Court’s July 8, 2019 order on

 grounds that the First Circuit Court of Appeals has vacated the judgment and withdrawn the

 opinion issued in Thompson v. JPMorgan Chase Bank, N.A., C.A. No. 18-1559. (ECF 23.)



                                                                                    304123674v1 1012775
Case 1:18-cv-00495-WES-PAS Document 25 Filed 08/01/19 Page 2 of 3 PageID #: 645



 Plaintiff’s Motion for Extension appears to concede that Thompson cannot support any claim

 made in this action. (ECF 24 at p. 1.)

        Now, however, Plaintiff asserts issues other than Thompson to be briefed in the

 forthcoming Amended Complaint. The Federal Rules of Civil Procedure require Plaintiff to seek

 leave of Court in order to amend. Fed. R. Civ. P. 15(a)(2). It is within the discretion of this Court

 to grant or deny such a motion. Foman v. Davis, 371 U.S. 178, 182, 83 S.Ct. 227, 230, 9 L.Ed.2d

 222 (1962). In Foman, the Supreme Court identified a number of reasons for the court to deny a

 motion to amend, which include "undue delay, bad faith or dilatory motive on the part of the

 movant, repeated failure to cure deficiencies by amendments previously allowed, undue

 prejudice to the opposing party by virtue of allowance of the amended, futility of amendment,

 etc." 371 U.S. at 182, 83 S.Ct. 227. "A motion to amend a complaint may be denied as futile if

 the 'complaint, as amended, would fail to state a claim upon which relief could be granted.'"

 Bond Opportunity Fund II, LLC v. Heffernan, 340 F.Supp.2d 146, 156 (D.R.I. 2004) (quoting

 Glassman v. Computervision Corp., 90 F.3d 617, 623 (1st Cir. 1996)). In order to determine

 whether an amendment would be futile, the court applies the same standard as it would apply to a

 motion dismiss under Fed. R. Civ. P. 12 (b)(6). Id.

        Plaintiff’s Motion for Extension attempts to shortcut and short-circuit the procedure for

 amending this action beyond the previously stated grounds of filing a complaint on the same

 defects as in Thompson. On procedure alone, the Court should deny the Motion for Extension,

 grant Defendants’ Motion for Reconsideration now that Plaintiff concedes Thompson cannot

 apply, and hear Defendants on their Motion to Dismiss the complaint.




                                                  2
                                                                                      304123674v1 1012775
Case 1:18-cv-00495-WES-PAS Document 25 Filed 08/01/19 Page 3 of 3 PageID #: 646



                                                        Respectfully submitted,

                                                        SELENE FINANCE LP; AND U.S. BANK
                                                        NATIONAL ASSOCIATION, NOT IN ITS
                                                        INDIVIDUAL CAPACITY, BUT SOLELY
                                                        AS LEGAL TITLE TRUSTEE FOR BCAT
                                                        2016-18TT,

                                                        By Their Attorneys,


                                                        /s/ Samuel C. Bodurtha
                                                        Samuel C. Bodurtha, Bar No. 7075
                                                        Ethan Z. Tieger, Bar No. 9308
                                                        HINSHAW & CULBERTSON LLP
                                                        56 Exchange Terrace, Suite 5
                                                        Providence, RI 02903
                                                        Telephone: (401) 751-0842
                                                        Facsimile: (401) 751-0072
                                                        sbodurtha@hinshawlaw.com
                                                        etieger@hinshawlaw.com

 Dated:     August 1, 2019

                                 CERTIFICATE OF SERVICE

         I, Samuel C. Bodurtha, hereby certify that the documents filed through the ECF system
 will be sent electronically to the registered participants as identified on the Notice of Electronic
 Filing (NEF) and paper copies will be sent to those indicated as nonregistered participants on
 August 1, 2019.

                                                      /s/ Samuel C. Bodurtha
                                                      Samuel C. Bodurtha




                                                  3
                                                                                     304123674v1 1012775
